Citation Nr: 0009059	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) with bipolar disorder,  
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1973 to May 1979.

This appeal arose from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO) which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned a 
10 percent disability rating.  The veteran disagreed with the 
assigned disability rating.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1994.

In a June 1999 rating decision, the RO granted the veteran a 
30 disability rating for his service-connected psychiatric 
disability, which was redenominated as PTSD with bipolar 
disorder.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 
38.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's PTSD with bipolar disorder is 
manifested by occupational and social impairment due to 
symptoms such as attacks of rage, recurring intrusive 
thoughts of harming others, and moderate difficulty 
establishing and maintaining effective work and social 
relationships.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation for PTSD with 
bipolar disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7,  4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected psychiatric disability.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder, denominated as PTSD 
with bipolar disorder, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In this case, the RO provided the veteran notice 
of both the revised and the old regulations in the May 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).


Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior. 
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

10% Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Factual Background

The Board is required to take the veteran's entire medical 
history into consideration when evaluating the severity of 
his service-connected disability.  See 38 C.F.R. §§ 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, as stated above, where an increase in the disability 
rating is at issue, the Board must look to the present level 
of the veteran's disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Medical and other evidence indicates that the veteran was 
exposed to stressful events during service, including 
participating in search and rescue efforts after a helicopter 
crash in which 24 marines perished.

A January 1993 report of S.B., Ph.D. of the Boulder Vet 
Center indicates that the veteran sought help because he was 
having violent thoughts which he feared he may put into 
action.  He complained of symptoms including depressed mood, 
sleep disturbances and occasional outbursts of rage.  The 
veteran reported that after service, he attempted to go back 
to school, but he did not complete his studies.  He then 
worked at a variety of jobs; at the time of the interview, he 
was working as a computer consultant.  The veteran reported 
difficulty getting along with people, including both co-
workers and supervisors, on the job.  According to the 
veteran, his workaholic approach to work clashed with what he 
perceived to be the lackadaisical attitudes of others, 
including his supervisors.  Dr. B.'s diagnosis were PTSD, 
chronic and severe, and major depression.

Also of record is the report of a July 1993 VA psychiatric 
examination of the veteran.  The veteran was working as a 
consultant to a computer networking system.  He had been 
married for 18 years and had three children.  He reported 
various difficulties with respect to interpersonal 
relationships, particularly in job environments.  The 
examiner stated:  "In spite of the veteran's threatening 
belligerent manner, he has never been arrested and he reports 
that he has not been involved in any fistfights. . . .  He 
has never been fired from a job or left the job in 
anticipation of being fired . . . ."He reported being angry 
and having frequent homicidal ideation towards certain 
people, particularly those the veteran believes were not 
doing their jobs properly.  He tended to avoid crowds.  He 
played sports including golf and racquetball.  The veteran 
had one friend, who he described as former military".  
Diagnoses included PTSD; intermittent explosive disorder; and 
mixed personality disorder.  

Another VA psychiatric examination was completed in November 
1996.  The veteran reported having violent, bloody, death-
related nightmares approximately once weekly.  He also 
reported outbursts of anger at others, including his 
children. He reported being preoccupied at times with 
thoughts of hurting himself or others, although he had no 
plans to put those thoughts into action.  He was working full 
time in the computer industry.  He estimated that he missed 
approximately 15 days of work annually because he was having 
"mentally bad days" during which he would take time off to 
play golf.  He had divorced in 1994 and did not have any 
girlfriends.  He lived with his daughter.  The diagnoses were 
continued as  PTSD; intermittent explosive disorder; and 
mixed personality disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF)  score of 63 for PTSD and 55 
for all conditions.

The most recent VA examination of record was completed in May 
1999.  The veteran continued to be preoccupied with violent 
thoughts and rage at other people.  He continued to work full 
time for the same employer.  He worked as a negotiator and 
problem-solver, both with respect to problems of employees 
and customers, which he enjoyed.  He was working on a 
Master's degree which he also enjoyed.  The veteran related 
that he experienced difficulties with his boss.  He also 
reported that he would have episodes of rage directed to 
persons who he believed were not measuring up to his 
standards.  He had difficulty dealing with most people.  He 
had custody of and cared for his eleven year old daughter.  
Diagnoses included PTSD and bipolar disorder.  The examining 
psychiatrist believed that the latter diagnosis explained the 
some of the veteran's symptoms, particularly ongoing 
hypomania, better than the previous diagnosis of personality 
disorder.  The examiner believed that the bipolar disorder 
was related to the veteran's service.  A GAF score of 55 was 
assigned.  " This is taking into consideration the [PTSD] 
with moderate difficulty in work, getting along with 
supervis[ory] people and considerable difficulty in social 
relationships."  A GAF of 52 was assigned for both the PTSD 
and the bipolar disorder "which are hard to distinguish 
between in the way they intermingle."

There are also of record a number of outpatient treatment 
records, which are generally consistent with the medical 
evident described above.  The veteran and his representative 
have pointed to no specific medical or other record which 
would be particularly significant to a resolution of this 
issue.  There are also of record statements from the veteran, 
as well as his hearing testimony, concerning the difficulties 
he encounters because of his service-connected psychiatric 
disability.  The veteran's statements to VA adjudicators are 
congruent with those he has made to examiners and health care 
providers over the gears.

As noted in the Introduction above, in a June 1999 rating 
decision, the RO granted the veteran a 30 disability rating 
for his service-connected psychiatric disability, which was 
redenominated as PTSD with bipolar disorder to reflect the 
May 1999 medical diagnosis.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  The Board believes that there is ample 
evidence of record, including a recent VA psychiatric 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the Board will consider the veteran's claim 
under both the current and the former schedular criteria in 
accordance with the Court's ruling in Karnas, 1 Vet. App. at 
311.

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's PTSD more nearly approximates a disability rating 
of 50 percent.  See 38 C.F.R. § 4.7 (1999).  Specifically, 
the Board believes that the competent and probative evidence 
of record reveals that the veteran suffers from attacks of 
rage, recurring and frequent intrusive thoughts, impaired 
judgment and difficulty establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent under the new 
criteria.  There is no evidence which suggests that the 
veteran exhibits circumstantial, circumlocutory, or 
stereotyped speech or that he experiences any impairment of 
his memory.  There is also no evidence that he experiences 
impaired abstract thinking.  However, the Board finds that 
the weight of the evidence supports a 50 percent disability 
rating for the veteran's PTSD.  In particular, the Board 
finds the reports of medical examinations, described in 
detail above, to be very probative.  The May 1999 VA 
examination report addressed in detail the problems the 
veteran was having in getting along with other, especially at 
work.  The Board finds that this is consistent with the 
earlier medical evidence, which indicates that the veteran 
experiences attacks of rage and intrusive thoughts of harming 
others which cause him difficulties in both his personal life 
and at work, particularly when dealing with superiors and 
coworkers.  The Board further finds the veteran's GAF scores 
of 52 and 55 to be particularly probative, as these scores 
represent moderate to serious symptoms or moderate to serious 
impairment in social and occupational functioning.  The Board 
believes these scores to be consistent with a 50 percent 
disability rating for PTSD. 

Therefore, while the veteran may not have demonstrated all of 
the criteria for a 50 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 50 percent rating rather than a 30 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999).  

The Board has considered whether the next highest evaluation 
of 70 percent under the new criteria might be warranted.   
However, although several VA examiners have noted a history 
of suicidal and homicidal ideation, this was always found to 
be without any intent or plan.  Furthermore, although the May 
1999 VA examination noted some obsessional behavior, there is 
no evidence that the veteran engages in obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function; or impaired impulse control with unprovoked 
irritability with periods of violence.  There is also no 
indication that the veteran has ever experienced spatial 
disorientation or neglect of personal appearance and hygiene.  

Additionally, while the veteran does experience difficulty in 
establishing effective relationships, the Board notes that 
the veteran has reported that he maintains fairly good 
relationships with his daughter.  Significantly, in his new 
position as negotiator, the veteran appears to be able to 
deal very effectively with both his co-workers and customers.  
Thus, while the Board acknowledges that the veteran 
experiences some difficulty with relationships, the Board 
does not believe the competent and probative evidence 
demonstrates a total inability to establish and maintain such 
relationships with people.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Therefore, the Board finds that the preponderance 
of the evidence of record is against assignment of a 70 
percent disability evaluation under the new criteria.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 70 percent evaluation is 
warranted for the veteran's depressive disorder under the old 
criteria.  However, the Board believes that the evidence of 
record has not demonstrated that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that he experiences 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  As noted above, although the veteran is 
divorced and does have difficulty establishing romantic 
relationships, the record demonstrates that he has been able 
to establish effective relationships with others.  
Additionally, the record reflects that although some of his 
symptoms have interfered at times with the performance of his 
job duties, the veteran has been able to maintain virtually 
consistent full time employment for a number of years and is 
indeed considered to be a "problem solver" at work.  Thus, 
while the Board finds that the veteran's symptoms 
considerably impair his ability to retain employment or to 
maintain relationships, as is contemplated by his 50 percent 
rating under the old criteria, the Board also concludes the 
preponderance of the evidence is against finding that the 
veteran's PTSD is of such severity as to warrant a 70 percent 
rating under the old criteria.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 50 percent 
disability rating for the veteran's PTSD under the new 
criteria.  See 38 C.F.R. § 4.7.  Furthermore, for the reasons 
and bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent under both the new and old 
criteria.

Esteban

Although the matter has not been raised by the veteran or his 
representative, the Board has explored the possibility of 
whether the PTSD and bipolar disorder should be separately 
rated.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (1999); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1999); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the medical evidence indicates that the veteran 
essentially has what amounts to one psychiatric disability.  
Specifically, the  May 1999 VA examination, which is the only 
medical evidence of both PTSD and the bipolar disorder, 
specifically stated that these "are hard to distinguish in 
the way they intermingle."  To rate the recently-diagnosed 
bipolar disorder, which according to the VA examiner is 
essentially part and parcel of the PTSD, would, in the 
judgment of the Board, constitute prohibited pyramiding.

Fenderson

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where, as here, an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

After having reviewed the medical evidence of record, the 
Board believes that the 50 percent disability rating should 
be assigned back to the date of the veteran's initial claim 
of entitlement to service connection, January 29, 1993.  A 
longitudinal review of the evidence indicates that the 
veteran's symptoms, although occasionally fluctuating, have 
generally remained about the same throughout the entire 
period and appear to be consistent with a 50 percent level of 
disability.

Extraschedular rating

In the June 1999 Supplemental Statement of the Case, the RO 
considered and rejected the possibility of assigning an 
extraschedular ratings for the veteran's service-connected 
psychiatric disability.  The Board believes that this matter 
must be addressed in this decision.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996).  Bagwell stands for the proposition 
that the Board may deny extraschedular ratings, provided that 
adequate reasons and bases are articulated.  See also 
VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(1999) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The medical evidence of record reveals that the service-
connected disorder has not resulted in hospitalization or 
that it markedly interfere with employment, beyond that 
contemplated by the currently assigned schedular ratings.  
The medical evidence, which has been reported above, 
indicates that the appellant has received outpatient 
psychiatric treatment, but there is no indication that he has 
ever been hospitalized for his service-connected psychiatric 
disability.  The impact on the veteran's employment has been 
discussed at length above.  Although there is no question 
that this disability interferes with his employment, he is 
able to function full time as an employee of a computer firm.  
It appears that although he loses some time from work, 
approximately 15 days according to his report, there has been 
produced no evidence suggesting that the veteran's service-
connected psychiatric disability presents an exceptional or 
unusual disability picture.  

In short, there is no evidence of record indicating that an 
extraschedular rating should be granted in this case.  
Accordingly, an extraschedular rating is denied.



CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased disability rating of 50 percent 
for PTSD with bipolar disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

  The Board is aware that the veteran's representative, in a March 2000 informal hearing presentation, 
requested a 50 percent disability rating.  However, the veteran is presumed to be seeking the highest 
disability rating available.  See AB v. Brown, supra.

